WOLF, J. In this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we find no reversible error. Therefore, we AFFIRM appellant’s judgment and sentence. However, we REMAND for the trial court to correct a scrivener’s error in the order revoking community control; the order indicates appellant admitted to violating his community control when, in fact, appellant was found to have violated his community control after an evidentiary hearing. See Nickolas v. State, 66 So.3d 1077, 1077 (Fla. 1st DCA 2011). B.L. THOMAS, C.J., and WINOKUR, J., CONCUR.